Case 8:19-cv-00710-MSS-TGW Document 207 Filed 10/12/20 Page 1 of 3 PageID 6218




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    UMG RECORDINGS, INC. et al.,

            Plaintiffs,

    v.                                                    Case No. 8:19-cv-00710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC,

            Defendant.


          BRIGHT HOUSE’S RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION
         FOR LEAVE TO FILE REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

            In the interests of judicial economy and efficiency, Bright House Networks, LLC

    (“Bright House”) respectfully requests that the Court deny Plaintiffs’ request to file a reply

    brief in support of their Motion To Dismiss Defendant’s Amended Counterclaims (“Motion to

    Dismiss”).

            Plaintiffs have not expeditiously sought leave for a reply. Bright House timely filed its

    opposition to the Motion to Dismiss on September 22, 2020. Dkt. 189. Plaintiffs waited

    fourteen (14) days to seek leave to file a reply, and have requested an additional fourteen (14)

    days to prepare and submit the reply brief. Dkt. 203. As such, Plaintiffs’ requested relief will

    extend the briefing schedule on the Motion to Dismiss by at least a month, while the parties

    remain uncertain as to the scope of the counterclaims at issue in the case. Bright House

    respectfully requests that the Court deny Plaintiffs’ motion for leave to file a reply, and deem

    the briefing on the Motion to Dismiss fully submitted, as Plaintiffs’ unexplained delay negates

    any possible good cause. McDonald v. United States, 2013 WL 3901871, at *1 n.3 (M.D. Fla.




                                                    1
Case 8:19-cv-00710-MSS-TGW Document 207 Filed 10/12/20 Page 2 of 3 PageID 6219




    July 29, 2013). In the alternative, should the Court find that it would benefit from a reply,

    Bright House requests that Plaintiffs be ordered to file their reply brief within three (3) days of

    the Court’s decision, so that the Motion to Dismiss is ripe for disposition without further undue

    delay resulting from Plaintiffs’ conduct.


    Dated: October 12, 2020                                Respectfully submitted,

                                                         /s/ Andrew H. Schapiro
      Jennifer A. Golinveaux (pro hac vice)              Andrew H. Schapiro (pro hac vice)
      WINSTON & STRAWN LLP                               QUINN EMANUEL URQUHART &
      101 California Street, 35th Floor                    SULLIVAN, LLP
      San Francisco, CA 94111-5840                       191 N. Wacker Drive, Suite 2700
      Tel: (415) 591-1506                                Chicago, IL 60606
      Email: jgolinveaux@winston.com                     Tel: (312) 705-7400
                                                         Email: andrewschapiro@quinnemanuel.com
      Michael S. Elkin (pro hac vice)
      Thomas Patrick Lane (pro hac vice)                 Charles K. Verhoeven (pro hac vice)
      Seth E. Spitzer (pro hac vice)                     David Eiseman (pro hac vice)
      WINSTON & STRAWN LLP                               QUINN EMANUEL URQUHART &
      200 Park Avenue                                      SULLIVAN, LLP
      New York, NY 10166                                 50 California Street, 22nd Floor
      Tel: (212) 294-6700                                San Francisco, CA 94111
      Email: melkin@winston.com                          Tel: (415) 875-6600
      Email: tlane@winston.com                           Email: charlesverhoeven@quinnemanuel.com
      Email: sspitzer@winston.com                        Email: davideiseman@quinnemanuel.com

      Erin R. Ranahan (pro hac vice)                    GUNSTER, YOAKLEY &
      WINSTON & STRAWN LLP                              STEWART, P.A.
      333 S. Grand Avenue                               William J. Schifino, Jr.,
      Los Angeles, CA 90071                             Florida Bar Number 564338
      Tel: (213) 615-1933                               John Schifino
      Email: eranahan@winston.com                       Florida Bar Number 72321
                                                        Ryan Lee Hedstrom,
      Michael L. Brody (pro hac vice)
                                                        Florida Bar Number 124724
      WINSTON & STRAWN LLP
                                                        401 E. Jackson St., Ste. 2500
      35 W. Wacker Drive
      Chicago, IL 60601-9703                            Tampa, FL 33602
      Tel: (312) 558-5600                               (813) 228-9080 (telephone)
      E-mail: mbrody@winston.com                        (813) 228-6739 (facsimile)
                                                        E-mail: wschifino@gunster.com
                                                        E-mail: rhedstrom@gunster.com
                                                        E-mail: jschifino@gunster.com

                                                         Counsel for Defendant
                                                         Bright House Networks, LLC




                                                    2
Case 8:19-cv-00710-MSS-TGW Document 207 Filed 10/12/20 Page 3 of 3 PageID 6220




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing Bright House’s

    Response In Opposition To Plaintiffs’ Motion For Leave To File Reply Brief In Support Of

    Motion To Dismiss was served by the Court’s CM/ECF system on October 12, 2020.

                                                             /s/ Andrew Schapiro
                                                             Andrew Schapiro




                                                3
